Citation Nr: 0321781	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-07 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for immune deficiency 
syndrome.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for prostatitis.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to January 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1998 rating decision by the Seattle, Washington, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Subsequently, the case was transferred to the RO in Boise, 
Idaho.


REMAND

In November 2002, the Board undertook evidentiary development 
on this claim under 38 C.F.R. § 19.9(a)(2), which was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In light of these changes, further Board action may not be 
taken at this time on the issue on appeal.  In accordance 
with a November 2002 development memorandum the Board 
obtained additional VA medical evidence, which has not been 
considered by the AOJ, and the veteran has not waived such 
consideration.  

Accordingly, the case is REMANDED for the following:

The AOJ should review the veteran's claim 
in light of all additional evidence 
received since the March 2002 
supplemental statement of the case (SSOC) 
(and in particular the evidence obtained 
by the Board).  If the benefit sought 
remains denied, the AOJ should issue an 
appropriate SSOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




